Case: 20-10360    Date Filed: 05/06/2020   Page: 1 of 3



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-10360
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 3:19-cr-00001-CAR-CHW-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

AMY BERG,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                 (May 6, 2020)

Before JORDAN, NEWSOM and MARCUS, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. As the record reflects, Berg
              Case: 20-10360     Date Filed: 05/06/2020   Page: 2 of 3



knowingly and voluntarily waived her right to appeal her sentence. The district

court specifically questioned Berg about the waiver during her plea colloquy, and

explained that, by entering into the plea agreement, Berg was waiving her right to

appeal her sentence, except under limited circumstances. Berg initialed the pages

containing the appeal waiver, signed the appeal waiver under a statement that she

fully understood the terms of her plea agreement, and stated at the change of plea

hearing that she understood the terms of the plea agreement. Berg also said that

she understood she was, in fact, waiving her right to appeal her sentence. Thus,

Berg knowingly and voluntarily waived her right to appeal her sentence. See

United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (holding that a

sentence appeal waiver will be enforced if it was made knowingly and voluntarily).

      In addition, none of the exceptions to Berg’s appeal waiver apply. First, the

district court did not impose a sentence above the established guideline range

because it calculated the guideline range as 210 to 240 months’ and only sentenced

Berg to 210 months’ imprisonment. Moreover, Berg’s 210-month sentence is

below the 20-year statutory maximum. See 21 U.S.C. § 841(b)(1)(C). Finally, the

government has not appealed Berg’s sentence, and she has not attempted to attack

her sentence collaterally based on ineffective assistance of counsel. Thus, none of

the exceptions to Berg’s appeal waiver apply, and even though she claims to be

raising meritorious issues, an appeal waiver includes a waiver of the right to appeal

                                          2
               Case: 20-10360     Date Filed: 05/06/2020    Page: 3 of 3



difficult or debatable legal issues or even blatant error. See United States v.

Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (holding that the waiver of

the right to appeal includes the waiver of the right to appeal difficult or debatable

legal issues or even blatant error).

      DISMISSED.




                                           3